            Case 1:18-cv-12087-IT Document 1 Filed 10/05/18 Page 1 of 8



                        THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

ILYA LIVIZ SR. J.D., M.Ed.,                    )
                         Plaintiff,            )                 18-12087
                                                       CASE NO. ___________
                                               )
       v.                                      )
                                               )       COMPLAINT IN EQUITY FOR
PRESIDENT AND FELLOWS OF                       )       DECLARATIVE RELIEF TO
HARVARD COLLEGE,                               )       ENFORCE A PROPERTY RIGHT
                   Defendant.                  )

                                        INTRODUCTION

       Ilya Liviz Sr. ("Liviz"), has successfully completed all academic courses in Harvard
Medical School ("HMS") and Harvard School of Dental Medicine ("HSDM") with high scores
on both Dental Board Part I and Part II, which qualifies him for a degree of Doctor of Medicine
in Dentistry ("DMD") and completely paid for by federal student financing assistance.
                              (Addendum is attached hereafter infra.)

                          JURISDICTION, VENUE, AND NOTICE

 1.    The judicial power of the United States, shall be vested in one Supreme Court, and in
       such inferior courts as the Congress may from time to time ordain and establish. See U.S.
       Const. Art. III, § 1.

 2.    All citizens of the United States shall have the same right, in every State and Territory, as
       is enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold, and convey real
       and personal property. See 42 U.S.C., § 1982.

 3.    The district courts shall have original jurisdiction of all civil actions arising under the
       Constitution, laws, or treaties of the United States. See 28 U.S.C., § 1331.

                                             PARTIES

 4.    At all times relevant hereto, Plaintiff Ilya Liviz Sr. ("Liviz"), was a resident in the State of
       Massachusetts and a citizen of the United States of America.

 5.    At all time relevant hereto, Defendant President and Fellows of Harvard College is a
       corporation within the Commonwealth of Massachusetts and is the legal entity
       responsible for itself and for Harvard School of Dental Medicine ("HSDM").

                                   STATE CONSTITUTION

 6.    "...it is declared, that the President and Fellows of Harvard College, in their corporate
       capacity, and their successors in that capacity, their officers and servants, shall have,
          Case 1:18-cv-12087-IT Document 1 Filed 10/05/18 Page 2 of 8



      hold, use, exercise and enjoy, all the powers, authorities, rights, liberties, privileges,
      immunities and franchises, which they now have or are entitled to have, hold, use,
      exercise and enjoy: and the same are hereby ratified and confirmed unto them, the said
      president and fellows of Harvard College, and to their successors, and to their officers
      and servants, respectively, forever. See Mass. Const. Part The Second, c. 5, art. 1.
      (emphasis added.)

                               STATEMENT OF FACTS

7.    In Fall of 2001, Liviz received early admission to HSDM. The first two years dental
      students take all the same classes as medical students plus additional dental courses have
      to be taken as well. See Add. 2, "MIN" (Medicine) and "SDM" (School of Dental
      Medicine).

8.    "...dentistry is a specialty of Medicine. Therefore, during their first two years dental
      students study the preclinical basic sciences and pathophysiology at Harvard medical
      School... By the end of the second year student have a solid foundation in preclinical
      medicine and dentistry." See Add. 3, at § 2.

9.    Liviz has successfully completed the first two years medical school and has successfully
      completed the dental curriculum. The last four courses are titled; "Advanced Dentistry
      Module", and are enumerated as "SDM406C.A-D." See Add. 2.

10.   Advanced dentistry module is limited to practicing on patient and has no benefit to
      academics; it is purely practical in nature designed to assist dental students to pass the
      practical exam who will go on to become practicing dentists - not needed if you want to
      stay within academics; Liviz thereby completed his academic dental education.

11.   Nevertheless, because Liviz completed more work than was required per module, he in
      fact completed enough dental work to cover all four modules to qualify for consideration
      thereof; but, it is not necessary to consider because Liviz is not seeking to become a
      practicing dentist.

12.   Liviz also passed both of the National Board Dental Examinations Part I and Part II.

13.   Because the entire academic curriculum is completed and paid for, his property right to a
      D.M.D. degree has vested.

14.   It is still up to HSDM to decide if they want to certify him to allow him to take dental
      practical exam which is a clinical test that needs to be passed before dentistry can be
      practiced. However, to possess an academic degree, completion of the entire academic
      curriculum and passing NBDE I & II, the property right cannot be denied to him. It is not
      uncommon for professors to teach and have no part in the clinical aspects, id est, the
      degree is utilized purely for academic purposes.
              Case 1:18-cv-12087-IT Document 1 Filed 10/05/18 Page 3 of 8



    15.   Liviz has a student debt that is around $300,000 which is primarily the result of paying
          for HSDM, which was funded by Federal Education Loan.

    16.   HSDM has kept all of the funds, and Liviz would like to claim his property right in the
          Academic D.M.D., with no intent to request HSDM to certify him to take the clinical
          exam; hence HSDM is not listed as a party.

                          PRAYOR FOR DECLARATIVE RELIEF

    17.   "All citizens of the United States shall have the same right, in every State ... to inherit,
          purchase, lease, sell, hold, and convey real and personal property. See 42 U.S.C., §
          1982 (emphasis added)

    18.   D.M.D. degree is a personal property right that belongs to Liviz, a former dental student,
          completing all his academic courses, and as a former servant, has a property right that is
          protected by the state's constitution; "servants, shall have, hold, use, exercise and
          enjoy, all the powers, authorities, rights, liberties, privileges, immunities and
          franchises, which they now have or are entitled to have, hold, use, exercise and
          enjoy". See supra, at ¶ 6.

    19.   Liviz now brings this suit in equity to claim his property which was paid for in full;
          "[e]very person who, under color of any statute, ordinance, regulation, custom, or usage,
          of any State or Territory or the District of Columbia, subjects, or causes to be subjected,
          any citizen of the United States or other person within the jurisdiction thereof to the
          deprivation of any rights, privileges, or immunities secured by the Constitution and laws,
          shall be liable to the party injured in an action at law, suit in equity, or other proper
          proceeding for redress...". See 42 U.S.C. § 1983. 1

    20.   Liviz seeks this Honorable Court to issue a judgment declaring he has a property right in
          the D.M.D. paid in full, and any further relief deemed fair and just.

                                                          Respectfully Submitted,


                                                                       _______________
          Date: 10/05/2018                                Ilya Liviz Sr.
                                                          LEGAL CODE JURIST ("L.C.J.")
          "Special thank you for my                       156 6th St. Lowell, MA 01850
          dental colleagues who have                      ilya.liviz@gmail.com
          remained in touch with me."                     B.B.O. no. 686409



1
  "The term “person” includes one or more individuals, governments, governmental agencies,
political subdivisions, labor unions, partnerships, associations, corporations, legal
representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations,
trustees, trustees in cases under title 11, or receivers." See 42 U.S.C., § 2000e(a)
Case 1:18-cv-12087-IT Document 1 Filed 10/05/18 Page 4 of 8




                   ADDENDUM
                     (Add. 1 to Add. 5.)




                                                     Add. 1 of 5
Case 1:18-cv-12087-IT Document 1 Filed 10/05/18 Page 5 of 8




                                                    Add. 2 of 5
Case 1:18-cv-12087-IT Document 1 Filed 10/05/18 Page 6 of 8




                                                    Add. 3 of 5
Case 1:18-cv-12087-IT Document 1 Filed 10/05/18 Page 7 of 8




                                                    Add. 4 of 5
Case 1:18-cv-12087-IT Document 1 Filed 10/05/18 Page 8 of 8




                                                    Add. 5 of 5
